DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention IV, Claims 14 and 15, in the reply filed on 4/2/21 is acknowledged.  The traversal is on the ground(s) that Claim 14 has been amended to include specifics of all inventions.  This is found persuasive.
The Restriction Requirement is therefore withdrawn.
The examined claims are Claims 1-14 and 16-20.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the photodiode" in line 1.  It is unclear if the applicant is referring to the back-facet monitor photodiode or to the power meter photodiode. Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TIA (TELECOMMUNICATIONS INDUSTRY ASSOCIATION, “Optical Power Loss Measurements of Installed Multimode Fiber Cable Plant; IEC 61280-4-1 edition 2, Fibre-Optic Communications Subsystem Test Procedure- Part 4-1: Installed cable plant- Multimode attenuation measurement” ANSI/TIA- 526-14-B-2010 Standard October 2010,Virginia) in view of Bartur (US 9,143,236 B1).
Regarding Independent Claim 1, TIA discloses a test instrument to test optical components (Figures 1, 2, 3, A.1, A.2, and H.1, pages 10-20 and 54-55), the test instrument comprising:
a laser (LS, light source in Figs. 1, A.1, and A.2, LD in Fig. 3, The light source is defined at the output of the launch cord. This is achieved by transmitting the output of a suitable radiation source, such as laser or light emitting diode into the launching cord. 
a power meter (PM, see figures) including a photodiode (specified for the OTDR in Fig. 3, implicit in the PM) to measure optical power (P0, or P1, or P2)  at a port (right next to P1 in Fig. A.1, to P2 in Fig. A.2, and to P0 in Fig. H.1, Fig. A.2 is also inserted below the rejection of Claim 10 and shown as Second Port) connectable to a device under test (DUT) that is being tested by the test instrument (DUT is cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2, port is connectable to TC1, TC2, as well as to A, B, and C); and
a processing circuit (implicit based on the function, but also shown in Fig. 3, SP) to:
determine measurements performed by the photodiode of the power meter ([r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3 and [r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3);
determine a reference power and a DUT power based on the measurements performed by the photodiode of the power meter ([r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3, and/or [o]btain reference power measurement P0 with launch cord TC1 as shown in Figure H.1, p. 55); and
determine a performance parameter of the DUT based on the reference power and the DUT power ([t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).

Bartur is drawn to an apparatus and methods for evaluating optical fiber faults and performance by using an OTDR and teaches the use of a back-facet monitor including a back-facet monitor photodiode as part of the laser package. The back-facet monitor is a photodetector that detects the light from the back side of the laser which is proportional to the laser’s output power and enables implementation of automatic power control circuitry to maintain the stability of the laser over temperature (col. 5, lines 47-54) and would consequently be used in all measurements in order to maintain same base power of the laser.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a back-facet monitor including a back-facet monitor photodiode to measure optical power at the laser and use it to determine measurements performed by the back-facet monitor photodiode and the photodiode of the power meter and determine a reference power and a DUT power based on the measurements performed by the back-facet monitor photodiode and the photodiode of the power meter in order to account for and maintain the stability of the laser.
Regarding Claim 2, the combination of TIA and Bartur discloses the test instrument of claim 1, wherein the reference power is determined based on a first set of 
Regarding Claim 3, the combination of TIA and Bartur discloses the test instrument of claim 2, wherein the DUT power is determined based on a second set of the measurements measured when the DUT is connected to the test instrument (TIA, [r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3).
Regarding Claim 4, the combination of TIA and Bartur discloses the test instrument of claim 3, wherein the first set of measurements are performed at a time t1 and the second set of measurements are performed at a time t2 that is subsequent to the time t1 (TIA, performance of the test cords should be verified before testing commences, p. 9, A.2, p.53, H.1, see order of steps on p. 55).
Regarding Claim 5, the combination of TIA and Bartur discloses the test instrument of claim 4, wherein the processing circuit determines the performance parameter of the DUT based on the optical power of the laser measured at t1 and an optical power measured by the photodiode of the power meter at t2 (TIA, [t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).
Regarding Claim 6, the combination of TIA and Bartur discloses the test instrument of claim 1, wherein the processing circuit accounts for drift in optical power of the laser occurring during the measurements to determine the performance parameter 
Regarding Claim 7, the combination of TIA and Bartur discloses the test instrument of claim 1, wherein the performance parameter comprises at least one of insertion loss, return loss and polarization dependent loss (TIA, [t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).
Regarding Claim 8, the combination of TIA and Bartur discloses the test instrument of claim 1, wherein the DUT comprises a passive optical component (TIA, cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2).
Regarding Claim 9, the combination of TIA and Bartur discloses the test instrument of claim 1, wherein the photodiode is operable to measure input optical power of light received at the port that was emitted by the laser (function of the photodiode based on the connected device as applied to Claim 1).

Regarding Independent Claim 10, TIA discloses a test instrument (Figures 1, 2, 3, A-1, A-2, H-1, pages 10-20 and 54, Fig. A-2 is inserted below for reference) to test a device under test (DUT) comprising an optical component (cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2), the test instrument comprising:
a laser (LS, light source in Figs. 1, A-1, and A-2, LD in Fig. 3, The light source is defined at the output of the launch cord. This is achieved by transmitting the output of a 
a first port (Figs A.1, A.2, and H.1, shown below in A.2, connecting LS to TC1) and a second port (Figs A.1, A.2, and H.1, shown below in A.2, connecting PM to TC2) connectable to at least one of an optical cable and the DUT (connectable to TC1, TC2, as well as to A, B, and C), wherein the laser is operable to emit light into the optical cable when connected to the first port (Figs A.1 and A.2, shown below in A.2, connecting LS to TC1);
a power meter (PM, see figures) including a photodiode (specified for the OTDR in Fig. 3, implicit in the PM) to measure input optical power (P0, P1 or P2) of light received at the second port (Figs A.1, A.2, and H.1, shown below in A.2, connecting PM to TC2); and
a processing circuit (implicit based on the function, but also shown in Fig. 3, SP) to:
determine measurements performed by the photodiode of the power meter ([r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3 and [r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3);
determine a reference power based on a first set of the measurements performed by the photodiode of the power meter when the DUT is not connected to the test instrument ([r]ecord the measured optical power, P1, which is the reference power 
determine a DUT power based on a second set of the measurements performed by the photodiode of the power meter when the DUT is connected to the test instrument ([r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3); and
determine a performance parameter of the DUT based on the reference power and the DUT power that accounts for drift of the optical power of the laser when the first and second sets of the measurements are measured ([t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).


    PNG
    media_image1.png
    595
    1132
    media_image1.png
    Greyscale


TIA is silent regarding having a back-facet monitor including a back-facet monitor photodiode to measure optical power at the laser and used to determine measurements performed by it in conjunction with the photodiode of the power meter determine a 
Bartur is drawn to an apparatus and methods for evaluating optical fiber faults and performance by using an OTDR and teaches the use of a back-facet monitor including a back-facet monitor photodiode as part of the laser package. The back-facet monitor is a photodetector that detects the light from the back side of the laser which is proportional to the laser’s output power and enables implementation of automatic power control circuitry to maintain the stability of the laser over temperature (col. 5, lines 47-54) and would consequently be used in all measurements in order to maintain same base power of the laser.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a back-facet monitor including a back-facet monitor photodiode to measure optical power at the laser and use it to determine measurements performed by the back-facet monitor photodiode and the photodiode of the power meter, determine a reference power based on a first set of the measurements performed by the back-facet monitor photodiode and the photodiode of the power meter when the DUT is not connected to the test instrument, and determine a DUT power based on a second set of the measurements performed by the back-facet monitor photodiode and the photodiode of the power meter when the DUT is connected to the test instrument in order to account for and maintain the stability of the laser.
Claim 11, the combination of TIA and Bartur discloses the test instrument of claim 10, wherein the first set of the measurements are performed at a time t1 and the second set of the measurements are performed at a time t2 that is subsequent to the time t1 (TIA, performance of the test cords should be verified before testing commences, p. 9, A.2, p.53, H.1, see order of steps on p. 55).
Regarding Claim 12, the combination of TIA and Bartur discloses the test instrument of claim 10, wherein the performance parameter comprises at least one of insertion loss, return loss and polarization dependent loss (TIA, [t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).
Regarding Claim 13, the combination of TIA and Bartur discloses the test instrument of claim 10, wherein the DUT comprises a passive optical component (TIA, cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2).
Regarding Claim 14, the combination of TIA and Bartur discloses the test instrument of claim 10, wherein the first set of the measurements to determine the reference power are measured at a time t1 when an optical cable is connected between the first and second ports and the laser emits light into the optical cable (TIA, ([r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3, also see Annex H, p. 54-55, [o]btain reference power measurement P0 with launch cord TC1 as shown in Figure H.1), and the second set of the measurements to determine the DUT power are measured at a time t2 (TIA, [r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3) that is subsequent to the time t1 (TIA, performance of the test cords should be verified before testing commences, p. 9, A.2, 
wherein the DUT comprises a passive optical component (TIA, cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2), and
wherein the performance parameter comprises at least one of insertion loss, return loss and polarization dependent loss (TIA, [t]he one-cord reference method measurement includes the losses of both connections to the cabling under test, p. 19, A.1; attenuation, p. 20, A.4-A.5).

Regarding Independent Claim 16, TIA discloses a method (see sections A.3-A.5, p. 19-20) executable by a test instrument (Figures 1, 2, 3, A-1, A-2, H-1, pages 10-20 and 54) to test an optical component of a fiber optic network (cabling under test, C in combination with A and B, in Fig. A-2, also shown in Fig. 2), the method comprising:
measuring optical power (P0, or P1, or P2) of input light received at the at least one port of the test instrument (right next to P1 in Fig. A.1, to P2 in Fig. A.2, and to P0 in Fig. H.1, Fig. A.2 is also inserted below the rejection of Claim 10 and shown as Second Port);
determining a reference power and a device under test (DUT) power based on the measured optical power at the measured input optical power that accounts for drift of the optical power of the laser ([r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3, and/or [o]btain reference power measurement P0 with launch cord TC1 as shown in Figure H.1, p. 55); and

TIA is silent regarding having a back-facet monitor, measuring optical power at a back-facet monitor of a laser operable to emit light via at least one port of the test instrument, and determining a reference power and a device under test (DUT) power based on the measured optical power at in conjunction with the measured input optical power that accounts for drift of the optical power of the laser.
Bartur is drawn to an apparatus and methods for evaluating optical fiber faults and performance by using an OTDR and teaches the use of a back-facet monitor including a back-facet monitor photodiode as part of the laser package. The back-facet monitor is a photodetector that detects the light from the back side of the laser which is proportional to the laser’s output power and enables implementation of automatic power control circuitry to maintain the stability of the laser over temperature (col. 5, lines 47-54) and would consequently be used in all measurements in order to maintain same base power of the laser.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a back-facet monitor measuring optical power at a back-facet monitor of a laser operable to emit light via at least one port of the test instrument, and determining a reference power and a device under test (DUT) power based on the measured optical power at the back-facet monitor and the 
Regarding Claim 17, the combination of TIA and Bartur discloses the method of claim 16, wherein the reference power is determined based on a first set of the measurements measuring the optical power of the laser and measuring the optical power of the input light when the optical component being tested is not connected to the test instrument (TIA, [r]ecord the measured optical power, P1, which is the reference power measurement, p. 19, A.3, also see Annex H, p. 54-55, [o]btain reference power measurement P0 with launch cord TC1 as shown in Figure H.1).
Regarding Claim 18, the combination of TIA and Bartur discloses the method of claim 17, wherein the DUT power is determined based on a second set of the measurements measuring the optical power of the laser and measuring the optical power of the input light when the optical component being tested is connected to the test instrument (TIA, [r]ecord the measured optical power, P2, which is the test power measurement, p. 20, A.3).
Regarding Claim 19, the combination of TIA and Bartur discloses the method of claim 18, wherein the first set of the measurements are performed at a time t1 and the second set of the measurements are performed at a time t2 that is subsequent to the time t1 (TIA, performance of the test cords should be verified before testing commences, p. 9, A.2, p.53, H.1, see order of steps on p. 55).
Regarding Claim 20, the combination of TIA and Bartur discloses the method of claim 16, wherein the performance parameter comprises at least one of insertion loss, return loss and polarization dependent loss (TIA, [t]he one-cord reference method .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0164601 A1 discloses methods for computing an optical power loss measurement with a device as described by TIA. This reference can be applied as prior art instead of or in addition to the currently used references

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877